EXHIBIT 10.1

 

JOINT VENTURE AGREEMENT

 

This Joint Venture Agreement, dated as of September 25, 2015 (this “Agreement”),
by and between USH Distribution Corp., a U.S. corporation formed in the state of
Oklahoma with business address located at 5930 Royal Lane, Suite E211, Dallas,
Texas, 75230 (“USH”), and M&M Sourcing Sdn Bhd., an entity formed under the laws
of Malaysia with business address located at #75 Jalan USJ9/5B, Subang Jaya,
Selangor 47620, Malaysia (“M&M,” and together with USH, the “Parties,” and
individually a “Party”).

 

WHEREAS, USH and M&M have jointly formed Lahva, Inc., a Nevada corporation
(“Lahva” or the “Company”), for the purposes of acting as the U.S. based
representative of M&M to provide apparel sourcing services to U.S. based brands
and retailers, develop in-house apparel brands and invest in and develop non
in-house apparel brands (the “Joint Venture”).

 

WHEREAS, this Agreement sets out the terms of the Joint Venture and timetable
for implementation.

 

Article I

BUSINESS OF THE COMPANY

 

The Parties have entered into this Joint Venture for the purposes of acting as
the U.S. based representative of M&M to provide apparel sourcing services to
U.S. based brands and retailers, develop in-house apparel brands and invest in
and develop non in-house apparel brands.

 

Article II

STRUCTURE

 

Section 2.01 The business Joint Venture will be conducted through the Company,
but the Parties may agree on a different structure if it becomes necessary or
desirable for commercial or other reasons.

 

Section 2.02 The headquarters of the Company will be based at the business
address of USH.

 

Section 2.03 The authorized capital stock of the Company shall consist of 75,000
total shares (the “Shares”) further consisting of 50,000 shares common stock,
par value $0.0001 per share (the “Common Stock”) plus 25,000 shares preferred
stock, par value $0.0001 per share (the “Preferred Stock”).

 

  1

 

 

Section 2.04 Each Party will own the initial share capital of the Company as
follows:

 



Party:

Share Capital Percentage:

USH

40%

M&M

60%

 

Article III

CONTRIBUTIONS TO THE JOINT VENTURE

 

Section 3.01 As consideration for the Shares in the Company to USH at closing,
USH shall provide services to the Joint Venture (the “USH Responsibilities”)
including but not limited to the following:

 

(a)

Management mentoring;

(b)

Mentoring to brand designers and entrepreneurs;

(c)

Sales consulting;

(d)

Sales support;

(e)

Business advisory services;

(f)

U.S. market advisory services;

(g)

Introductions to U.S. business contacts; and

(h)

Use of USH offices, warehouses and business mailing address.

 

Section 3.02 As consideration for the Shares in the Company to M&M at
closing, M&M shall provide services to the Joint Venture (the “M&M
Responsibilities”) including but not limited to the following:

 

(a)

Management mentoring;

(b)

Mentoring to brand designers and entrepreneurs;

(c)

Client management;

(d)

Apparel production and supply chain development consulting; and

(e)

Business advisory services.

 

  2

 

 

Section 3.03 In addition to the foregoing, the Company may pay the Parties for
their respective services rendered to the Joint Venture, as determined by the
Company.

 

Article IV

CONDITIONS AND APPROVALS

 

The proposed Joint Venture will be conditional on:

 

(a) the board of directors of both Parties approving the Joint Venture;

 

(b) any third Party, regulatory or tax consents required for the Joint Venture
being received in terms satisfactory to both Parties;

 

(c) there not having occurred any material adverse change in the business,
operations, assets, position (financial, trading or otherwise), profits or
prospects of USH or M&M between the signing of this Agreement and closing; and

 

(d) no legislation or regulation being proposed or passed that would prohibit or
materially restrict the implementation of this Agreement or the participation in
the Joint Venture of either Party.

 

Article V

REPRESENTATIONS AND WARRANTIES

 

Section 5.01 Representations and Warranties of USH. USH represents and warrants
to M&M that:

 

(a) it is a corporation duly organized, validly existing and in good standing
under the laws of its formation;

 

(b)  it is duly qualified to do business and is in good standing in every
jurisdiction in which such qualification is required for purposes of this
Agreement, except where the failure to be so qualified, in the aggregate, would
not reasonably be expected to adversely affect its ability to perform its
obligations under this Agreement;

 

(c) it has the full right, corporate power and authority to enter into this
Agreement, and to perform its obligations hereunder;

 

(d) the execution of this Agreement by the individual whose signature is set
forth at the end of this Agreement, and the delivery of this Agreement by USH,
have been duly authorized by all necessary corporate action on the part of USH;

 

(e) the execution, delivery and performance of this Agreement by USH will not
violate, conflict with, require consent under or result in any breach or default
under (i) any of USH’s organizational documents (including its certificate of
incorporation and by-laws), (ii) any applicable Law or (iii) the provisions of
any contract or agreement to which USH is a Party or to which any of its
material assets are bound;

 

  3

 

 

(f) this Agreement has been executed and delivered by USH and (assuming due
authorization, execution and delivery by M&M, constitutes the legal, valid and
binding obligation of USH, enforceable against USH in accordance with its terms,
except as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws and equitable principles related to
or affecting creditors' rights generally or the effect of general principles of
equity;

 

(g) it is in material compliance with all applicable laws relating to this
Agreement and the operation of its business;

 

(h) it has all of the requisite resources, skill, experience and qualifications
to perform all of the services under this Agreement;

 

Section 5.02 Representations and Warranties of M&M. M&M represents and warrants
to USH that:

 

(i) it is a corporation duly organized, validly existing and in good standing
under the laws of its formation;

 

(j)  it is duly qualified to do business and is in good standing in every
jurisdiction in which such qualification is required for purposes of this
Agreement, except where the failure to be so qualified, in the aggregate, would
not reasonably be expected to adversely affect its ability to perform its
obligations under this Agreement;

 

(k) it has the full right, corporate power and authority to enter into this
Agreement, and to perform its obligations hereunder;

 

(l) the execution of this Agreement by the individual whose signature is set
forth at the end of this Agreement, and the delivery of this Agreement by M&M,
have been duly authorized by all necessary corporate action on the part of M&M;

 

(m) the execution, delivery and performance of this Agreement by M&M will not
violate, conflict with, require consent under or result in any breach or default
under (i) any of M&M’s organizational documents (including its certificate of
incorporation and by-laws), (ii) any applicable Law or (iii) the provisions of
any contract or agreement to which M&M is a Party or to which any of its
material assets are bound;

 

(n) this Agreement has been executed and delivered by M&M and (assuming due
authorization, execution and delivery by USH, constitutes the legal, valid and
binding obligation of M&M, , enforceable against M&M in accordance with its
terms, except as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws and equitable principles related to
or affecting creditors' rights generally or the effect of general principles of
equity;

 

  4

 

 

(o) it is in material compliance with all applicable laws relating to this
Agreement and the operation of its business; and

 

(p) it has all of the requisite resources, skill, experience and qualifications
to perform all of the services under this Agreement.

 

Article VI

ACCOUNTS

 

Section 6.01 The financial year end of the Company will be December 31.

 

Section 6.02 The accounts of the Company will be prepared in accordance with
U.S. generally acceptable accounting principles (GAAP) and the first auditors of
the Company will be GBH CPA’s PC.

 

Section 6.03 The management of the Company will prepare an annual business plan
for approval by the Parties as shareholders (“Shareholders”) and quarterly
management accounts, which will be sent to the Parties as Shareholders (together
with such other financial and operational information as they may reasonably
require from time to time). The first business plan will be prepared by the
Company and adopted by the Company within 90 days of closing.

 

Article VII

MANAGEMENT

 

Section 7.01 The board of directors of the Company (the “Board of Directors”)
shall have three members, one of whom shall be appointed by USH (the “USH Board
Representative”) and two by M&M (the “M&M Board Representatives”). No board
resolution will be passed without at least a majority of the board voting in
favor of it.

 

Section 7.02 The M&M Board Representatives shall appoint the executive officers
of the Company.

 

Section 7.03 The executive officers will be responsible for the day to day
management of the Company, but the following issues will be reserved for
agreement between the shareholders, in accordance with the bylaws of the
Company:

 

(a) altering the name of the Company;

 

(b) altering any articles of incorporation or bylaws of the Company;

 

(c) adopting or amending the business plan for each financial year; and

 

(d) other reserved matters.

 

  5

 

 

Article VIII

RESTRICTIONS ON PARTIES

 

No Shareholder of the Company shall compete with the business of the Company or
solicit its customers.

 

Article IX

TRANSFER OF SHARES

 

Neither Party may transfer, give, convey, sell, pledge, bequeath, donate,
assign, encumber or otherwise dispose of any Shares except pursuant to this
Agreement.

 

Section 9.01 Transfer to Others. Any Shareholder desiring to dispose of some or
all of its Shares may do so only pursuant to a bona fide offer to purchase (the
“Offer”) and after compliance with the following provisions. Such Shareholder
(the “Offering Shareholder”) shall first give written notice to the Company and
the other Shareholders (the “Continuing Shareholders”) of its intention to
dispose of its Shares, identifying the number of Shares it desires to dispose
of, the proposed purchase price per Share and the name of the proposed purchaser
and attaching an exact copy of the Offer received by such Shareholder.

 

(a) The Company's Right to Purchase. The Company shall have the exclusive right
to purchase all of the Shares which the Offering Shareholder proposes to sell at
the proposed purchase price per Share. The Company shall exercise this right to
purchase by giving written notice to the Offering Shareholder with a copy
thereof to each of the Continuing Shareholders within thirty (30) days after
receipt of the notice from the Offering Shareholder (the “30 Day Period”) that
the Company elects to purchase the Shares subject to the Offer and setting forth
a date and time for closing which shall be not later than ninety (90) days after
the date of such notice from the Company. At the time of closing, the Offering
Shareholder shall deliver to the Company certificates representing the Shares to
be sold, together with stock powers duly endorsed in blank. The Shares shall be
delivered by the Offering Shareholder free of any and all liens and
encumbrances. All transfer taxes and documentary stamps shall be paid by the
Offering Shareholder.

 

(b) The Continuing Shareholders Right to Purchase. If the Company fails to
exercise its right to purchase pursuant toSection 9.01(a)above, the Continuing
Shareholders shall have the right for an additional period of thirty (30) days
(the “Additional 30 Day Period”) commencing at the expiration of the 30 Day
Period to purchase the Shares which the Offering Shareholder proposes to sell at
the proposed purchase price per Share. The Continuing Shareholders shall
exercise this right to purchase by giving written notice to the Offering
Shareholder prior to the expiration of the Additional 30 Day Period that they
elect to purchase its Shares and setting forth a date and time for closing which
shall be not later than ninety (90) days after the expiration of the Additional
30 Day Period. Any purchase of Shares by all or some of the Continuing
Shareholders shall be made in such proportion as they might agree among
themselves or, in the absence of any such agreement, pro rata in proportion to
their ownership of Shares of the Company (excluding the Offering Shareholder's
Shares) at the time of such offer, but in any event one or more of the
Continuing Shareholders must agree to purchase all the Shares which the Offering
Shareholder proposes to sell. At the time of closing, the Offering Shareholder
shall deliver to buyer certificates representing the Shares to be sold, together
with stock powers duly endorsed in blank. Said Shares shall be delivered by the
Offering Shareholder free and clear of any and all liens and encumbrances. All
transfer taxes and documentary stamps shall be paid by the Offering Shareholder.

 

  6

 

 

(c) Sale to Third Party. If either the Company or some or all of the Continuing
Shareholders do not elect to purchase all of the Shares which the Offering
Shareholder proposes to sell, the Offering Shareholder may accept the Offer
which the Offering Shareholder mailed with its notice to the Company and
transfer all (but not less than all) of the Shares which he proposes to sell
pursuant thereto on the same terms and conditions set forth in such Offer,
provided that any transferee of such Shares shall be bound by this Agreement and
further provided that if such sale is not completed within one hundred twenty
(120) days after the date notice is received by the Company, all such Shares
shall again become subject to the restrictions and provisions of this Agreement.

 

Section 9.02 Right of First Refusal

 

(a) Except in the case of Excluded Securities (as defined below), the Company
shall not issue, sell or exchange, agree to issue, sell or exchange, or reserve
or set aside for issuance, sale or exchange, any: (i) shares of Common Stock or
any other equity security of the Company which is convertible into Common Stock
or any other equity security of the Company; (ii) any debt security of the
Company which is convertible into Common Stock or any other equity security of
the Company; or (iii) any option, warrant or other right to subscribe for,
purchase or otherwise acquire any equity security or any such debt security of
the Company, unless in each case the Company shall have first offered to sell to
each Shareholder, pro rata in proportion to such Shareholder's then ownership of
Shares of the Company, such securities (the “Offered Securities”) (and to sell
thereto such Offered Securities not subscribed for by the other Shareholders as
hereinafter provided), at a price and on such other terms as shall have been
specified by the Company in writing delivered to such Shareholder (the “Stock
Offer”), which Stock Offer by its terms shall remain open and irrevocable for a
period of ten days (subject to extension pursuant to the last sentence of
Section 9.02(b) below) from the date it is delivered by the Company to the
Shareholder.

 

  7

 

 

(b) Notice of each Shareholder's intention to accept, in whole or in part, a
Stock Offer shall be evidenced by a writing signed by such Shareholder and
delivered to the Company prior to the end of the ten day period of such Stock
Offer, setting forth such portion of the Offered Securities as such Shareholder
elects to purchase (the “Notice of Acceptance”). If any Shareholder shall
subscribe for less than its pro rata share of the Offered Securities to be sold,
the other subscribing Shareholders shall be entitled to purchase the balance of
that Shareholder's pro rata share in the same proportion in which they were
entitled to purchase the Offered Securities in the first instance (excluding for
such purposes such Shareholder), provided any such other Shareholder elected by
a Notice of Acceptance to purchase all of its pro rata share of the Offered
Securities. The Company shall notify each Shareholder within five days following
the expiration of the ten day period described above of the amount of Offered
Securities which each Shareholder may purchase pursuant to the foregoing
sentence, and each Shareholder shall then have ten days from the delivery of
such notice to indicate such additional amount, if any, that such Shareholder
wishes to purchase.

 

(c) In the event that Notices of Acceptance are not given by the Shareholders in
respect of all the Offered Securities, the Company shall have 120 days from the
expiration of the foregoing ten day or 25 day period, whichever is applicable,
to sell all or any part of such Offered Securities as to which a Notice of
Acceptance has not been given by the Shareholders (the “Refused Securities”) to
any other person or persons, but only upon terms and conditions in all respects,
including, without limitation, unit price and interest rates, which are no more
favorable, in the aggregate, to such other person or persons or less favorable
to the Company than those set forth in the Stock Offer. Upon the closing, which
shall include full payment to the Company, of the sale to such other person or
persons of all the Refused Securities, the Shareholders shall purchase from the
Company, and the Company shall sell to the Shareholders the Offered Securities
in respect of which Notices of Acceptance were delivered to the Company by the
Shareholders, at the terms specified in the Stock Offer.

 

(d) The rights of the Shareholders under this Section 9.02 shall not apply to
the following securities (the “Excluded Securities”):

 

(i) Common Stock issued as a stock dividend or upon any stock split or other
subdivision or combination of the outstanding shares of Common Stock;

 

(ii) Securities issued pursuant to the acquisition by the Company of another
corporation to the stockholders of such other corporation by merger or purchase
of substantially all of the assets whereby the Company owns not less than a
majority of the voting power of such other corporation; and

 

(iii) Common Stock issued in connection with a firm underwritten public offering
of shares of Common Stock, registered pursuant to the Securities Act.

 

  8

 

 

Section 9.03 Forced Sale.

 

(i) M&M shall have the right and option upon the written declaration (a
“Declaration”) by such Shareholder to USH to purchase all, but not less than
all, of the Shares held by USH, and USH shall have the obligation to sell M&M
such shares.

 

(ii) M&M shall exercise any option provided for in this within thirty (30) days
after delivery of the Declaration. Any closing of the sale of Shares pursuant to
this Section 9.03 must occur within thirty (30) days after receipt of the
Declaration.

 

(iii) The purchase price for the Shares held by USH shall be determined by USH’s
pro rata portion of three times the Company’s EBITDA (as determined by the
auditors of the Company) for the prior 12 months and shall be paid at the
closing.

 

Article X

EXCLUSIVE RIGHTS

 

(a) At any time during the term of this Agreement, and subject to the terms and
conditions specified in this Article X, USH shall have the exclusive right of
first offer (“ROFO”) to provide consignment sales to the Joint Venture’s new
customers (“Customers”). The Company shall give written notice (the "Notice") to
USH specifying all of the relevant information about the Customer and shall be
irrevocable for a period of ten business days (the "ROFO Notice Period"). Upon
receipt of the Notice, USH shall have a period of ten business days (the "ROFO
Notice Period") to make a written consignment offer to the Customer (“Offer”).
If USH does not deliver an Offer to the Customer during the ROFO Notice Period,
the exclusive right under this Article X shall be deemed to be waived.

 

(b) During the term of this Agreement, M&M shall have the exclusive right to
provide international sourcing services to the Joint Venture’s sourcing clients
and brands (both in-house and non-in-house).

 

Article XI

TERMINATION AND LIQUIDATION

 

Section 11.01 This Agreement may be terminated at any time upon the mutual
agreement of the Parties.

 

Section 11.02 If either Party materially breaches this Agreement, files for
bankruptcy protection (voluntary or involuntary), becomes insolvent or is
subject to a change of control, the other Party shall be entitled to purchase
its shares in the Company at a price to be determined by an independent expert.

 

  9

 

 

Section 11.03 If the Company is wound up, the Parties will endeavour to ensure
that assets contributed by each Party will, so far as possible, be transferred
back to that Party.

 

Article XII

MISCELLANEOUS

 

Section 12.01 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses.

 

Section 12.02 Attorneys' Fees. In the event that any Party institutes any legal
suit, action or proceeding, including arbitration, against the other Party to
enforce the covenants contained in this Agreement (or obtain any other remedy in
respect of any breach of this Agreement) arising out of or relating to this
Agreement, the prevailing Party in the suit, action or proceeding shall be
entitled to receive in addition to all other damages to which it may be
entitled, the costs incurred by such Party in conducting the suit, action or
proceeding, including actual attorneys' fees and expenses and court costs.

 

Section 12.03 Public Announcements. Unless otherwise required by applicable law
or stock exchange requirements (based upon the reasonable advice of counsel), no
Party to this Agreement shall make any public announcements in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media without the prior written consent of the other Party (which
consent shall not be unreasonably withheld or delayed), and the Parties shall
cooperate as to the timing and contents of any such announcement.

 

Section 12.04 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder (each, a "Notice") shall be in writing and
addressed to the Parties at the addresses set forth on the first page of this
Agreement (or to such other address that may be designated by the receiving
Party from time to time in accordance with this section). All Notices shall be
delivered by personal delivery, nationally recognized overnight courier (with
all fees pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only (a) upon receipt by the receiving Party, and (b) if the
Party giving the Notice has complied with the requirements of this Section.

 

  10

 

 

Section 12.05 Interpretation. For purposes of this Agreement, (a) the words
"include," "includes" and "including" shall be deemed to be followed by the
words "without limitation"; (b) the word "or" is not exclusive; and (c) the
words "herein," "hereof," "hereby," "hereto" and "hereunder" refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to sections, schedules and exhibits mean the sections of, and schedules and
exhibits attached to, this Agreement; (y) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting an instrument or causing any instrument to be drafted. The schedules
and exhibits referred to herein shall be construed with, and as an integral part
of, this Agreement to the same extent as if they were set forth verbatim herein.

 

Section 12.06 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

Section 12.07 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 12.08 Entire Agreement. This Agreement, together with any other
documents incorporated herein by reference and all related exhibits and
schedules, constitutes the sole and entire agreement of the Parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Agreement and any other agreement, the statements in the body of
this Agreement shall control.

 

Section 12.09 Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each Party hereto.

 

  11

 

 

Section 12.10 Waiver. No waiver by any Party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
Party so waiving. No waiver by any Party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 12.11 Cumulative Remedies. The rights and remedies under this Agreement
are cumulative and are in addition to and not in substitution for any other
rights and remedies available at law or in equity or otherwise.

 

Section 12.12 Equitable Remedies. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to equitable
relief, including injunctive relief or specific performance of the terms hereof,
in addition to any other remedy to which they are entitled at law or in equity.

 

Section 12.13 Assignment. Neither Party may assign any of its rights or delegate
any of its obligations hereunder without the prior written consent of the other
Party. Any purported assignment or delegation in violation of this Section shall
be null and void. No assignment or delegation shall relieve the assigning or
delegating Party of any of its obligations hereunder.

 

Section 12.14 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective permitted
successors and permitted assigns.

 

Section 12.15 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

Section 12.16 Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Nevada without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Nevada or any other jurisdiction).

 

  12

 

 

Section 12.17 Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby or shall be instituted in the federal courts of the United States of
America or the courts of the State of Nevada in each case located in the City of
Carson City, and each Party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action or proceeding.

 

Section 12.18 Waiver of Jury Trial. Each Party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such Party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement.

 

Section 12.19 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

Section 12.20 Force Majeure. No Party shall be liable or responsible to the
other Party, nor be deemed to have defaulted under or breached this Agreement,
for any failure or delay in fulfilling or performing any term of this Agreement,
when and to the extent such failure or delay is caused by or results from acts
beyond the affected Party's reasonable control, including, without limitation:
(a) acts of God; (b) flood, fire, earthquake or explosion; (c) war, invasion,
hostilities (whether war is declared or not), terrorist threats or acts, riot or
other civil unrest; (d) government order or law; (e) actions, embargoes or
blockades in effect on or after the date of this Agreement; (f) action by any
governmental authority; (g) national or regional emergency; (h) strikes, labor
stoppages or slowdowns or other industrial disturbances; and [(i) shortage of
adequate power or transportation facilities.

 

[SIGNATURE PAGE FOLLOWS]

 

  13

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 



USH DISTRIBUTION, CORP.

 

 

By:

/s/ Josh Whitaker

 

Name:

Josh Whitaker

 

Title:

President

 

   

M&M SOURCING SDN BHD

 

 

By:

/s/ Mofizul Kareem

 

Name:

Mofizul Kareem

 

Title:

Managing Director

 

 

 

 

14

--------------------------------------------------------------------------------